DETAILED ACTION
1	This action is responsive to the Printer Query issued on April 27, 2022.
EXAMINER’S AMENDMENT
2	It is noted that Applicant’s response filed March 22, 2022 placed the application in condition for allowance based on the record at that time.  The Examiner’s Amendment is made in lieu of reopening prosecution in order to remedy informalities which were brought to Applicant’s attention for the first time in the telephone Interview of May 3, 2022.  Accordingly, no further extension of time is required to make the Examiner’s Amendment which places the Application fully in condition for allowance
Authorization for this examiner’s amendment was given in an interview with Brenda D. Wentz on May 3, 2022.
The application has been amended as follows: 
In the claims:
In claim 4, in line 1 replace “4” by -- 3--.
In claim 5, in line 1 replace “4” by --3--.
3	Claims 1-9 and 14-21 are allowed for the reasons set forth in the previous Notice of Allowability that mailed on April 14, 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761